Name: 2013/364/CFSP: Council Decision 2013/364/CFSP of 8Ã July 2013 amending Decision 2010/330/CFSP on the European Union Integrated Rule of Law Mission for Iraq, EUJUST LEX-IRAQ
 Type: Decision
 Subject Matter: European construction;  international affairs;  cooperation policy;  Asia and Oceania;  political framework
 Date Published: 2013-07-09

 9.7.2013 EN Official Journal of the European Union L 188/9 COUNCIL DECISION 2013/364/CFSP of 8 July 2013 amending Decision 2010/330/CFSP on the European Union Integrated Rule of Law Mission for Iraq, EUJUST LEX-IRAQ THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 14 June 2010, the Council adopted Decision 2010/330/CFSP (1) which extended EUJUST LEX IRAQ until 30 June 2012. (2) On 10 July 2012, the Council adopted Decision 2012/372/CFSP (2) extending EUJUST LEX IRAQ for a further period of 18 months until 31 December 2013. (3) The financial reference amount covers the period until 30 June 2013. A new financial reference amount is required to cover the expenditure related to the Mission between 1 July 2013 and 31 December 2013. (4) EUJUST LEX-IRAQ will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Unions external action as set out in Article 21 of the Treaty. (5) Decision 2010/330/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The following paragraph is inserted in Article 11 of Decision 2010/330/CFSP: 2b. The financial reference amount intended to cover the expenditure related to the Mission between 1 July 2013 and 31 December 2013 shall be EUR 15 400 000.. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 1 July 2013. Done at Brussels, 8 July 2013. For the Council The President L. LINKEVIÃ IUS (1) OJ L 149, 15.6.2010, p. 12. (2) OJ L 179, 11.7.2012, p. 22.